                   Case 2:19-mj-00490-JTR                  ECF No. 1      filed 08/26/19     PageID.1 Page 1 of 2
  AO 91 (Rev. 11/11) Criminal Complaint

                                                                                                             FILED IN THE
                                                                                                         U.S. DISTRICT COURT
                                                   UNITED STATES DISTRICT COURT                    EASTERN DISTRICT OF WASHINGTON

                                                                     for the
                                                         Eastern District of Washington             Aug 26, 2019
                                                                                                          SEAN F. MCAVOY, CLERK
          UNITED STATES OF AMERICA,                                   )
                                                                      )
                                            Plaintiff,
                                                                      )       Case No. 2:19-mj-00490-JTR
                                                                      )
                                      v.
                                                                      )
                                                                      )
          JAIME CASTELLANOS-AVALOS,
                                                                      )
                                           Defendant.                 )

                                                          CRIMINAL COMPLAINT

          I, Sarah Flood, the complainant in this case, state that the following is true to the best of my knowledge
and belief.
          On or about the date(s) of August 22, 2019, in the county of Grant in the Eastern District of Washington,
the defendant(s) violated:

          Code Section                                     Offense Description
          8 U.S.C. § 1326                                  Alien in the United States After Deportation

This criminal complaint is based on these facts:


          On or about August 22, 2019, JAIME CASTELLANOS-AVALOS, a citizen and national of Mexico, who
theretofore on or about November 7, 2008, had been arrested and deported from the United States at San Ysidro,
California, was found in the United States by Border Patrol Agent Brad Forthun, in Grant County, Washington,
within the Eastern District of Washington.
          JAIME CASTELLANOS-AVALOS did not have the expressed consent of the Attorney General, or his
successor, or the Secretary of the Department of Homeland Security to apply for re-entry into the United States.
          I further state that I am a Border Patrol Agent and that this complaint is based on the following facts: I
have read and reviewed the immigration documents contained in the defendant’s alien file and know that JAIME
CASTELLANOS-AVALOS is a citizen and national of Mexico who was arrested and deported from the United
States at San Ysidro, California, on November 7, 2008.
          Additionally, I read the report prepared by Agent Forthun who encountered the Defendant, JAIME
CASTELLANOS-AVALOS in Ephrata, Washington, on August 22, 2019.                                     Agent Forthun interviewed the
Defendant, JAIME CASTELLANOS-AVALOS and fingerprinted him on August 22, 2019.



☒ Continued on the attached sheet.
               Case 2:19-mj-00490-JTR         ECF No. 1      filed 08/26/19    PageID.2 Page 2 of 2




          The Defendant, JAIME CASTELLANOS-AVALOS was positively identified through the IAFIS Fingerprint
System on August 22, 2019. Based on my knowledge as foresaid, the Attorney General, or his successor, or the
Secretary of the Department of Homeland Security has not approved the Defendant for re-admission into the United
States.




                                                                              Complainant’s signature


                                                                     Sarah Flood, Border Patrol Agent

                                                                              Printed name and title
  ☐Sworn to before me and signed in my presence.
  ☐Sworn to before me telephonically and signed electronically.


  Date:    8-26-19
                                                                              Judge’s signature

  City and state:   Spokane, Washington                              John T. Rodgers, U.S. Magistrate Judge
                                                                              Printed name and title
